Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 11, 2020.

Restrictions/Elections.
Applicant election of Dravet Syndrome as the disease to be treated is acknowledged.

Status of Claims
Claims 1-12 are currently pending and are the subject of this office action.
Claim 4 is withdrawn since it does not encompass the elected species: Dravet Syndrome
Claims 1-3 and 5-12 are presently under examination as they relate to Dravet Syndrome.

Due to Applicant’s election of Dravet Syndrome as the disease to be treated, the examination of the instant claims is restricted to Dravet Syndrome.  All other diseases encompassed by the instant claims (i.e. Lennox-Gastaut syndrome, etc.) are not being examined since they are withdrawn as non-elected inventions.  As such, it is suggested Improper Markush Group rejection below).

Priority

    PNG
    media_image1.png
    171
    350
    media_image1.png
    Greyscale


Claim Rejections- Improper Markush Group.
Claims 1-2 and 5-12 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an "improper Markush grouping" if: (1) the species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

Claims 1-2 and 5-12 encompass a wide variety of diseases (i.e. Dravet Syndrome, Lennox-Gastaut syndrome, etc.) which are known to have different etiologies and pathophysiologies, have different stages of progression and require different treatments and patient populations. Further, claim 1 and its dependent claims 5-12 they do not limit the claims to any specific disease or group of diseases (see 112 2nd below) as such are extremely broad since essentially any disease can be considered.
In order to overcome this rejection, Applicant should amend the above claims (1-2 and 5-12) so they only recite Dravet Syndrome as the only disease being treated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemens et. al. (US 2014/0329908) and Ceulemans et. al. (Poster presented at the 69th Annual Meeting of the American Epilepsy Society (December 2015), Philadelphia) in view of Wirrell; et. al. (Pediatric Neurology (March 2017) 68:18-34), Gioia et. al. (Child Neuropsychology (2002) 8:249-257), LeJune et. al. (Child Neuropsychology (2010) 16:182-201) and Slick et. al. (Child Neuropsychology (2006) 12:181-189).

For claims 1-3 Ceulemens (US publication) teaches a method of treating Dravet Syndrome (DS) comprising the administration of a composition comprising fenfluramine or a pharmaceutically acceptable salt thereof over a period of time (see abstract and entire document).  Dravet syndrome patients are typically children under the age of 18 (see abstract).  Dravet syndrome is a rare and catastrophic form of intractable epilepsy that begins in infancy.  Initially the patient experiences prolonged seizures.  In their second year, additional types of seizures begin to occur and this typically coincides with a developmental decline, possible due to repeated cerebral hypoxia.  This leads to poor development of language and motor skills (see [0033]). Ceulemans (poster) also teaches a method of treating DS comprising the administration of a composition comprising fenfluramine.  Ceulemans also teaches that DS is a therapy-resistant epilepsy syndrome that mainly affects children and also results in developmental delay and cognitive and behavioral problems which can be considered neurological functions (see specification [0250])..
None of the above references teaches administering a BRIEF (Behavior Rating Inventory of Executive Function) test to the patients in order to obtain a score and then administering fenfluramine until re-administration of the BRIEF test to the patient shows improvement in the patient’s neurological function.  
However, Wirrell teaches that DS is a distinctive, early-life epilepsy (see page 19, left column, first paragraph).  Further, almost all DS patients develop intellectual disability.  Abnormalities on the neurological examination are seen in most patients with time (i.e. a neurological function, see Table 2 on page 23).  There was a strong the need for a formal developmental assessment just before starting school (see page 28 under Comorbidities).  They recommend: routine survey development and behavior at clinic visits by a neurologist/epileptologist.  Children should undergo formal developmental or cognitive assessment before starting school.  Children should be assessed by speech, physiotherapy, and occupational therapy before school entry, etc. (see Table 4 on page 29).  Routine questions regarding the development, behavior and gait concerns should be a part of the functional inquiry, starting at diagnosis.  More formal developmental assessment before school entry can help in documenting areas that may require additional services and therapies to maximize their educational experience (see page 31, right column under Comorbidities). 
Further, Gioia teaches that the Behavior Rating Inventory of Executive Function (BRIEF) is a parent- and teacher-completed rating scale, developed to assess the everyday behavioral manifestations of children’s executive control functions (see page 249, left column).   
 LeJeune teaches that: the term “executive functioning” refers to a set of interrelated cognitive abilities and behaviors sub served by the prefrontal cortex and its extensive connections that allow individuals to purposefully identify goals to develop a plan toward obtaining goals, and to regulate behaviors, emotions and cognitions in the service of progressing toward these goals. Dysfunction of this system has been documented among children with a variety of neurodevelopmental conditions such as ADHD, autism spectrum disorders, as well as acquired neurologic insults such as traumatic brain injury (see page 182 and 183).
Dravet syndrome is a rare and catastrophic form of intractable epilepsy that begins in infancy)

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat a child patient suffering from DS by first: administering a BRIEF test to the child patient and obtaining a first set of BRIEF scores as done by Slick, and as suggested by: Wirrell, wherein the cognitive and behavioral assessment consist of administering a BRIEF test, which according to Gioia and LeJune was specifically developed for children with cognitive/behavioral problems due to a variety of neurological diseases; then administering fenfluramine in order to treat the epileptic seizures of DS patient and then further assess with a second BRIEF test and compare the cognitive/behavioral status of the patient during treatment as suggested by Wirrell.

The prior art is silent regarding “obtaining a statistically significant improvement in at least one ranking level in test results for a patient given a BRIEF test”.
However: “obtaining a statistically significant improvement in at least one ranking level in test results for a patient given a BRIEF test” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (fenfluramine) and the same neurological test (BRIEF) are being administered to the same subjects (children suffering from DS). In other words, products 
In other words, even though the prior art is silent regarding “obtaining a statistically significant improvement in at least one ranking level in test results for a patient given a BRIEF test”, by practicing the method made obvious by the prior art: “the administration of fenfluramine to children suffering from DS and that are being administered a BRIEF test", one will also be “obtaining a statistically significant improvement in at least one ranking level in test results for a patient given a BRIEF test”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("obtaining a statistically significant improvement in at least one ranking level in test results for a patient given a BRIEF test”) of the method made obvious by the prior art (“the administration of fenfluramine to children suffering from DS and that are being administered a BRIEF test ").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

The statement in claim 1: “showing a statistically significant improvement in at least one ranking level between the first set of BRIEF scores and the second set of BRIEF scores” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “administering a BRIEF test to children suffering from DS, then the administration of fenfluramine to children suffering from DS  in order to treat DS, and finally run a second BRIEF test to follow the progress of the treatment".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “showing a statistically significant improvement in at least one ranking level between the first set of BRIEF scores and the second set of BRIEF scores” appears to be the result of the process made obvious by the prior art: “administering a BRIEF test to children suffering from DS, then the administration of fenfluramine to children suffering from DS  in order to treat DS, and finally run a second BRIEF test to follow the progress of the treatment ", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claims 1-3 with a reasonable expectation of success.

For claim 5, Ceulemens (Us publication) teaches the administration of fenfluramine formulated with an acceptable carrier (see [0055]), and the effective doses are: less than 0.5 mg/kg/day to about 0.01 mg/kg/day (see abstract) which anticipates the required dose of less than about 10.0 mg/kg/day.

For claim 6. Ceulemens teaches that fenfluramine can be administered: orally as injectable dosage, transdermal dosage, etc. (see [0054] and claim 16).

For claim 7, Ceulemans (Poster) teaches the administration of 10 mg/day or 5 mg/day (see Table 2) which anticipates the instantly claimed amounts.

For claims 8-9, Ceulemans (US publication) teaches the co-administration of fenfluramine with one or more co-therapeutic agents selected from the group consisting of: carbamazepine, ethosuximide, etc. (see claims 17-19).

For claims 10-11, Ceulemans (poster) teaches that the duration of the treatment ranged between 0.2 and 3.9 years with a median of 0.9 years (see Table 2) which overlap with the instantly claimed periods of time.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
The prior art is silent regarding: “wherein the administering is continued over a period of time so as to improve cognitive function as demonstrated by improvement in at least one BRIEF score” or “wherein the improvement is cognitive function as assessed by observing a statistically significant improvement in at least one brief score with percentage improvement selected from the group consisting of 5% or more, 10% or more, …)..  However, the period of time disclosed by the prior art: between 0.2 and 3.9 years with a median of 0.9 years is the same or similar to the period of times disclosed in claim 11, as such it is expected an “improvement in cognitive function as demonstrated by improvement in at least one BRIEF score” since under the same conditions (DS children being administered fenfluramine and a BRIEF test) and same or similar periods of time the same or similar results should be observed.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the period of time used in the method of the prior art does not possess the same material, structural and functional characteristics of In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 10-11 with a reasonable expectation of success.

For claim 12:
The statement: “wherein the statistically significant improvement is 25% or more in at least one ranking level between the first set of BRIEF scores and the second set of BRIEF scores” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “administering a BRIEF test to children suffering from DS, then the administration of fenfluramine to children suffering from DS  in order to treat DS, and finally run a second BRIEF test to follow the progress of the treatment".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;

(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the statistically significant improvement is 25% or more in at least one ranking level between the first set of BRIEF scores and the second set of BRIEF scores” appears to be the result of the process made obvious by the prior art: ““administering a BRIEF test to children suffering from DS, then the administration of fenfluramine to children suffering from DS  in order to treat DS, and finally run a second BRIEF test to follow the progress of the treatment ", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

All this will result in the practice of claim 12 with a reasonable expectation of success.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 2, 2021.